UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7133



FERRIS G. SINGLEY,

                                              Plaintiff - Appellant,
          versus


JAMES HODGES, Governor of South Carolina;
WILLIAM D. CATOE, Director of the South Caro-
lina Department of Corrections; BENJAMIN MONT-
GOMERY, Deputy Director of Operations for the
South Carolina Department of Corrections;
STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South Caro-
lina, all in their individual and official
capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-99-3120)


Submitted:   December 21, 2000            Decided:   January 8, 2001


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ferris G. Singley, Appellant Pro Se. Steven Michael Pruitt, Robert
W. Cone, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ferris G. Singley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the dis-

trict court.*   Singley v. Hodges, No. CA-99-3120 (D.S.C. July 20,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We note that the district court’s opinion refers to multiple
plaintiffs. Although there were other plaintiffs listed on the
complaint, Singley was not entitled to represent others. See Oxen-
dine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975). Further,
only Singley signed the notice of appeal, so he is the only Appel-
lant. Covington v. Allsbrook, 636 F.2d 63, 64 (4th Cir. 1980).
Accordingly, this action resolves only those claims raised by
Singley personally.


                                 2